Citation Nr: 0831682	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  04-03 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for sarcoidosis.



REPRESENTATION

Appellant represented by:	Sean Kendall, Esq.



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


ORDER TO VACATE

The Board denied the claim on appeal by a May 25, 2007 
decision.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on a May 2008 Joint Motion for Court Remand (Joint Motion), 
the Court remanded this appeal for development in compliance 
with the Joint Motion.

A June 3, 2008 letter was sent to the veteran in which he was 
given 90 days from the date of the letter to submit 
additional argument or evidence in support of his appeal 
prior to the Board's readjudication.  In September 2008, the 
veteran responded that he did not have additional evidence to 
submit.

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2007).  Here, the Court remanded the Board's May 
25, 2007 decision in this matter, finding that with respect 
to the issue of entitlement to service connection for 
sarcoidosis, VA had not met its statutory and regulatory duty 
to assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  Therefore, the Board finds 
that its decision of May 25, 2007 failed to provide the 
veteran due process under the law with respect to the issue 
of entitlement to service connection for sarcoidosis.  
Accordingly, in order to prevent prejudice to the veteran, 
the May 2007 Board decision that denied service connection 
for sarcoidosis must be vacated, and a new decision must be 
entered as if that decision had never been issued.


ORDER

The May 25, 2007 Board decision is vacated.


REMAND

As noted above, the Court's May 2008 Order remanded the claim 
to the Board for compliance with the May 2008 Joint Motion.  
The Joint Motion found that VA had violated its duty to 
assist because the VA examination of record is inadequate.  
Specifically, the Joint Motion found the VA examination is 
inadequate because it failed to address the issue of 
entitlement to service connection for sarcoidosis on a direct 
basis and as a result of exposure to herbicide agents in 
service.  Accordingly, remand is required for a new and more 
thorough VA examination addressing the etiology of the 
veteran's sarcoidosis and specifically discussing the issues 
of entitlement to service connection for sarcoidosis on a 
direct basis and as a result of exposure to herbicide agents 
in service.  

Accordingly, the case is remanded for the following action:

1.  The veteran must be afforded the 
appropriate VA examination to determine 
the nature and etiology of his 
sarcoidosis.  All necessary tests must be 
conducted and the examiner must review the 
results of any testing prior to completion 
of the report.  The claims file and a copy 
of this Remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination; failure 
to note in the examination report that 
both were reviewed will result in the 
examination being returned as 
insufficient.  Following a review of the 
service and postservice medical records, 
the examiner must state whether the 
veteran's sarcoidosis is related to his 
military service and also whether the 
sarcoidosis is the result of exposure to 
herbicides in service.  If the examiner 
cannot provide an opinion without 
resorting to speculation, it must be so 
stated.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed. 

2.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

4.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




